Appeal by the defendant from a judgment of the County Court, Suffolk County (Tisch, J.), rendered August 25, 1992, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the defense counsel’s strategy and tactics, which were partly successful in view of the defendant’s acquittal of one of the two assault charges submitted to the jury, were diligently pursued and do not warrant reversal based on the defendant’s claim of ineffective assistance of counsel (see generally, People v Baldi, 54 NY2d 137; People v Crandall, 172 AD2d 618).
We further find that the trial court’s Sandoval ruling was proper (see, People v Reyes, 193 AD2d 767; People v Jay, 187 AD2d 454).
Moreover, the defendant’s sentence was not excessive (see, People v Delgado, 80 NY2d 780; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either dehors the record or are without merit. Bracken, J. P., Altman, Krausman and Goldstein, JJ., concur.